


Exhibit 10.3


LUMINEX CORPORATION
FORM OF STOCK APPRECIATION RIGHTS AGREEMENT
     
THIS STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of this _____ day of _______________, 20__, between Luminex Corporation,
a Delaware corporation (the “Company”), and ________________(the “Grantee”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Luminex Corporation Second Amended and Restated 2006 Equity
Incentive Plan (the “Plan”).
     
WHEREAS, the Company has adopted the Plan, which permits the issuance of Stock
Appreciation Rights; and
     
WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of Stock Appreciation Rights to the Grantee in his or
her capacity as an employee of the Company or one of its Subsidiaries as
provided herein.
     
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     
1. Grant of Stock Appreciation Rights.
          
1.1 The Company hereby grants to the Grantee an award (the “Award”) of Stock
Appreciation Rights with respect to any or all of the _________Shares (the
“SARs”) set forth on the Notice of Grant of Stock Appreciation Rights, at a
Grant Price set forth on the attached Notice of Grant of Stock Appreciation
Rights on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan. Each SAR represents the right to receive pursuant to this
Agreement, upon exercise of the SAR, a payment in cash in the manner described
in Section 2.3 hereof in an amount equal to the excess of the Fair Market Value
of one Share on the exercise date over the Grant Price set forth on the attached
Notice of Grant of Stock Appreciation Rights (such excess, the “SAR Value”).
          
1.2 The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof. The terms of this Agreement
are governed by the terms of the Plan, and in the case of any inconsistency
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall govern.
          
1.3 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the SARs shall vest in accordance with
Section 2 hereof.
     
2. Vesting and Exercise.
          
2.1 Except as otherwise provided herein, the SARs shall become vested and
exercisable in accordance with the Notice of Grant of Stock Appreciation Rights
attached hereto if and only if Grantee has been continuously employed by the
Company or any of its Subsidiaries from the date of this Agreement through and
including the date of exercise. Notwithstanding the above, any outstanding SARs
shall vest and become exercisable in full upon the event of Grantee's death or
Disability.


2.2 This Award, or any exercisable portion thereof, may be exercised solely by
delivering to the Company or its designated agent, prior to the time when the
Award or such portion becomes unexercisable under Section 2.6, notice in writing
(or such other medium acceptable to the Company or its designated agent) signed
or acknowledged by the Grantee or other person then entitled to exercise the
Award, stating the number of SARs subject to the Award in respect of which the
Award is thereby being exercised (the “Notice of Exercise”), such notice
complying with all applicable rules established by the Committee. The date the
Company or its designated agent receives the Notice of Exercise shall be the
exercise date with respect to the SARs set forth in such notice;


2.3 The Grantee shall be entitled to local PRC payment in respect of each SAR
covered by the Notice of Exercise. Subject to the provisions of the Plan, such
payment shall be made by the Grantee’s PRC employer through the remittance to
the Grantee, as promptly as practicable following the provision of the Notice of
Exercise (or to the executors or administrators of Grantee’s estate if such
estate provided the Notice of Exercise), of a Renminbi cash payment equal to the
product of the number of such SARs being exercised and the SAR Value on the date
the Company (or its designated agent) receives the Notice of Exercise, less any
amounts necessary to satisfy any applicable withholding obligations in
accordance with Section 4 below. The payments contemplated under this Section
2.3 shall be made entirely within the PRC such that they shall entail no
cross-border fund flow.






--------------------------------------------------------------------------------




2.4 The SARs covered by this Award shall under no circumstances be settled in
Shares. The Grantee shall not become a shareholder of the Company or otherwise
obtain the rights of a shareholder due to the grant or exercise of any SARs
subject to this Agreement.
          
2.5 Except as otherwise determined by the Committee at or after the grant of the
Award hereunder, and subject to applicable laws, Grantee shall forfeit all
unvested SARs granted hereunder, and all rights of the Grantee to the amounts
payable with respect to such SARs shall terminate, without further obligation on
the part of the Company, unless the Grantee remains in the continuous employment
(or other service-providing capacity) of the Company or its Subsidiaries for the
entire period beginning on the Grant Date and ending on the vest date applicable
to such SARs as provided in Section 2.1. “Continuous employment” will be deemed
to end on the date on which notice of termination is received by the Grantee (or
such later date as specified in such notice) or notice of resignation is given
by the Grantee.


2.6 Any unexercised portion of the SARs granted hereby will expire seven (7)
years from the date of grant of the SARs (the “Term”), unless terminated earlier
as set forth below:


(a)    If the Grantee's employment with the Company and its Subsidiaries
terminates by reason of death, or if the Grantee dies within three (3) months
after termination of such employment for any reason other than Cause, this Award
may thereafter be exercised by the legal representative of the estate or by the
legatee of the Grantee under the will of the Grantee, until the expiration of
the original Term of the Award;


(b)    If the Grantee’s employment with the Company and its Subsidiaries
terminates by reason of Disability, this Award may thereafter be exercised by
the Grantee or personal representative or guardian of the Grantee, as
applicable, until the expiration of the original Term of the Award;


(c)    If Grantee’s employment with the Company and its Subsidiaries terminates
by reason of Normal Retirement or Early Retirement, this Award may thereafter be
exercised by the Grantee, until the expiration of the original Term of the
Award. "Early Retirement" means retirement with the express consent of the
Company or its designee at or before the time of such retirement, from active
employment with the Company and its Subsidiaries prior to age sixty-five (65),
in accordance with any applicable early retirement policy of the Company then in
effect. "Normal Retirement" means retirement from active employment with the
Company and its Subsidiaries on or after age sixty-five (65);


(d)     Termination for Cause. If the Grantee's employment with the Company and
its Subsidiaries is terminated for Cause, this Award shall terminate immediately
and become void and of no effect.


(e)    Other Termination. If the Grantee's employment with the Company and its
Subsidiaries is terminated for any reason other than for Cause, death,
Disability or Normal Retirement or Early Retirement, this Award may be
exercised, to the extent the Award was exercisable at the time of such
termination, by the Grantee for a period of ninety (90) days from the date of
such termination of employment or the expiration of the original Term of the
Award, whichever period is the shorter.


2.7 During the Grantee's lifetime this Award can be exercised only by the
Grantee, except as otherwise provided in Section 2.6(a) above or in this Section
2.7. This Grant may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by Grantee other than by will or the laws of
descent and distribution. Any attempt to otherwise transfer this Award shall be
void. No transfer of this Award by the Grantee by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer.
     
3. No Right to Continued Service. Nothing in this Agreement or the Plan shall be
interpreted or construed to confer upon the Grantee any right to continue
service as an employee of the Company, any Subsidiary or Affiliate, and the
Company or its Subsidiaries or Affiliates may at any time dismiss Grantee from
employment, free from any liability or any claim under the Plan but subject to
the terms of the Grantee’s employment agreement, if any.
     
4. Withholding Obligations. Regardless of any action the Company or the
Grantee’s actual employer (the “Employer”) takes with respect to any or all
applicable income tax (including federal, state and local taxes and any
applicable withholding tax or amounts under the laws of any other jurisdiction),
social insurance contributions, payroll tax, payment on account or other
tax-related withholding in connection with the grant, vesting or payment in
settlement of the Award or payment of dividend equivalents (“Tax-Related
Items”), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Grantee is and remains the Grantee’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant and the receipt
of a cash payment upon settlement of the Award; and (ii) do not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Grantee’s




--------------------------------------------------------------------------------




liability for Tax-Related Items. Further, notwithstanding any contrary provision
of this Agreement, no cash payment shall be made to the Grantee unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Grantee to satisfy all withholding and payment on account obligations of the
Company and/or the Employer with respect to the cash payment. In this regard,
the Grantee authorizes the Company or the Employer to withhold all applicable
Tax-Related Items legally payable by the Grantee from the Grantee’s wages or
other cash compensation payable to the Grantee by the Company or the Employer or
from the cash payment received upon settlement of the Award. The Grantee agrees
to pay to the Company or to the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold as a result of the grant
or settlement of the Award or payment of dividend equivalents that cannot be
satisfied by the means previously described. The Grantee acknowledges and agrees
that the Company may refuse to deliver any cash payment otherwise due hereunder
if the Grantee fails to comply with his or her obligations in connection with
the Tax-Related Items as described in this Section.
 
5. Modifications of this Agreement; Adjustments to SARs.


(a)Subject to the restrictions contained in the Plan and applicable laws, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.


(b)The Committee may make equitable and proportionate adjustments in the terms
and conditions of, and the criteria included in, this Award in recognition of
unusual or nonrecurring events (and shall make adjustments for the events
described in Section 4.2 of the Plan) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations or
accounting principles in accordance with the Plan, whenever the Committee
determines that such event(s) affect the Shares. Any such adjustments shall be
effected in a manner that precludes the material enlargement of rights and
benefits under this Award.
     
6. Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     
7. Governing Law. The validity, interpretation, construction, effect and
performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of law principles thereof,
except to the extent that such laws are preempted by Federal law.
     
8. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.
     
9. Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes. The Grantee may contest a decision or
action by the Committee with respect to such Grantee only on the grounds that
such decision or action was arbitrary or capricious or was unlawful, and any
review of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or unlawful.
10. Nature of Grant. In signing this Agreement, Grantee acknowledges that:
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;

(b)
the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards even if Awards have been made repeatedly in the past;

(c)
the Grantee’s participation in the Plan is voluntary;

(d)
SARs are an extraordinary item that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and SARs are
outside the scope of the Grantee’s employment contract, if any;

(e)
SARs are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculation of any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;





--------------------------------------------------------------------------------




(f)
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages arises from termination of the SARs or diminution in
value of the Shares on which the value of the Award is based resulting from
termination of the Grantee’s service by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Grantee irrevocably releases the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement
and/or accepting the Award, the Grantee shall be deemed irrevocably to have
waived his or her entitlement to pursue such claim;

(g) The value of the Shares on which the payment in settlement of the Award is
determined is not guaranteed and may fluctuate or drop in value such that
payments in settlement of some SARs may be greater or less than payments from
other SARs with different vesting dates.


11. Notices. All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.


To the Company:
Luminex Corporation

12212 Technology Blvd.
Austin, TX 78727
Attn: Corporate Secretary and Chief Financial Officer


To the Grantee:
The address then maintained with respect to the Grantee in the Company's
records.

12. Data Privacy Notice and Consent.
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Agreement by and among, as applicable, the Employer, the
Company, its Subsidiaries and its affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all Awards or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in the Grantee’s favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country, or elsewhere, and that
the recipient’s country may have different including less stringent data privacy
laws and protections than the Grantee’s country. The Grantee understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker, escrow agent or other third party with whom
the cash received upon settlement of the Award may be deposited. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Company in writing. The Grantee understands,
however, that refusal or withdrawal of consent may affect his or her ability to
participate in the Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Grantee understands that he or
she may contact the Company.
13. Administration in China. As a result of the restriction of the Award
settlement to local Renminbi cash payment by the Grantee’s PRC employer as set
forth in Section 2, the Award shall not entail any cross-border flow of funds
and therefore shall not implicate regulations or restrictions from the State
Administration of Foreign Exchange (SAFE). Should the applicable laws or
regulations change with respect to SAFE, the Company shall have the right to
modify, suspend or discontinue the Plan or the Awards in the PRC.


(remainder of page left blank intentionally)




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Stock Appreciation Right
Agreement to be duly executed effective as of the day and year first above
written.


LUMINEX CORPORATION


                        
By:    _________________________________






OPTIONEE:
            


______________________________________
Please Print


                        


OPTIONEE:


            
______________________________________
Signature








